Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance:
Claims 1-13 have been canceled.
	 Claims 14-25  are allowable over the prior art of record.

Prior art of record Lu, US-PGPub. No. 20060123135 discloses 	a method for uniform message interchange, including the steps of providing a native message by a sender platform, dividing the native message into a message interface part related to the communication protocol used by the sender platform and a message content part remaining after removing the message interface part, packaging the message interface part into a uniform message using the uniform message interchange protocol and adding the message content part into the uniform message, and transmitting the uniform message to a receiver platform using the uniform message interchange protocol such that the receiver platform converts the uniform message into the format used by the receiver platform (Paragraph [0010]). In further details, Lu discloses all of the native messages from various communication platforms are converted to the uniform message that uses the uniform message interchange protocol. Then, the uniform message interchange protocol is used to transfer the uniform message among platforms with different communication protocol. Finally, the receiver platform converts the received uniform message into the format that the platform uses (Paragraphs [0013], [0035]).As shown in Fig. 3, there are three communication platforms, including an e-mail platform 301, a mobile phone short message platform 304, and an instant message platform 307, and each communication platform includes a sending device and a receiving device (Paragraph [0025]).

Prior art of record Chaturvedi et al “Chaturvedi”, US-PGPub. No. 20170288904 illustrates in Fig. 1 an environment 100 with a domain 102 and a domain 104. In the present example, the domains 102 and 104 include separate, and likely incompatible, communication platforms that support one or more Unified Communications and Collaboration (UCC) functions, such as presence, instant messaging (IM), audio communications, video communications, screen sharing, file transfers, whiteboards, and conferencing (i.e. Microsoft® Lync™, IBM™ Sametime™, Cisco™ Jabber™, GoToMeeting™, and WebEx™)(Paragraph(s)[0041]). While the bridge server 114 handles signaling, a media server 118 may be used as part of the cross-domain system 120 to handle media during cross-domain communications. This media handling may include performing conversions between media types and various protocols that may be used by the servers 106 and 110 (Paragraph(s)[0047). Chaturvedi further discloses the bridging process may include converting between different media formats and/or protocols in order to make the media received by one of the legs 670 and 672 compatible with the media requirements of the domain coupled to the other of the legs (Paragraph(s)[0071]).

While the cited prior art discloses some of the claimed features as explained above, however, the cited prior art fails to disclose or suggest each and every limitation together as claimed. Furthermore, the Examiner cannot determine a reasonable motivation, either from the cited prior art or the existing case law, to combine the known references to render the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454